Exhibit SM ® Oppenheimer 4th Annual Mid and Small CapConference November 18, 2008 Forward-lookingstatements qThis presentation and our discussion contain forward-lookinginformation and statements including, but notlimited to, such matters as business strategies, markettrends, future financial performance, and other matterswhich inherently involve risks and uncertainties which couldcause actual results to differ from those projected orimplied in the forward-looking statements.Please refer tothe Company’s SEC filings including its most recent AnnualReport on Form 10-K for risk factors which could causeactual performance to differ from these forward-lookingstatements. 1 ® SM Who We Are Two Ongoing Operating Segments The PMA Insurance Group qSolid presence in workers’ compensation market qDisciplined underwriting standards qSuperior long-term client relationships qStatutory capital of $336 million Fee-based Business qIncludes combined operating results of PMA Management Corp., PMAManagement Corp. of New England and Midlands ManagementCorporation qAcquisition of Midlands in October 2007 provides expanded fee-based services and customer base qIn June 2008, acquired a workers’ compensation TPA in Connecticut,a market we previously had little penetration Run-off Operations- Sale agreement executed in 2008, pending stateapproval 2 *Based on direct premiums written, excludes fronting premiums. MI FL DE MD KY ME NY PA VT NH MA RI CT VA WV OH IN IL NC TN SC AL MS WI NJ GA NM TX OK KS NE SD ND MT WY CO UT ID AZ NV WA CA OR AR LA MO IA MN PA 36% NY 10% NJ 12% MD 6% VA 4% FL 6% NC 4% GA 3% TN 3% DE 3% ® SM 3 MI FL DE MD KY ME NY PA VT NH MA RI CT VA WV OH IN IL NC TN SC AL MS WI NJ GA NM TX OK KS NE SD ND MT WY CO UT ID AZ NV WA CA OR AR LA MO IA MN ® SM PMA has 50 state writing and servicing capabilities 4 ® SM Highlights q 2008 Focus: §Profitable, measured growth at PrimaryInsurance Operations §High client retention and expansion of Fee-based Business opportunities, as demonstratedby high rate of organic growth and June 2008acquisition §Assist with regulatory review process in orderto obtain approval to close on sale of Run-offOperations 5 ($ millions, except per share) 2008 2007 Direct premiums written $387.7 $418.3 Net premiums earned 286.5 284.6 Fee-based revenues 50.1 22.8 Operating income from continuingoperations 18.0 11.6 Loss from discontinued operations (4.9) (16.5) After Tax Capital Gains (Losses) (3.2) - Net Income (Loss) $9.8 $(5.0) Earnings per share from continuingoperations $.46 $.35 Loss per share from discontinuedoperations (.15) (.50) Earnings (Loss) per share $.31 $(.15) ® SM ConsolidatedYear to Date 9/30 Results 6 ® SM ConsolidatedNine Month Results qImproved underwriting results at The PMAInsurance
